Citation Nr: 1640300	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected Osgood-Schlatter's disease, right knee degenerative joint disease (right knee disability), currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a right hip disability, to include as due to service-connected disability.  

3.  Entitlement to service connection for a liver disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to July 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

As set forth in an August 2016 letter from the Board, there appeared to be some discrepancy regarding who was representing the Veteran.  In response, the Veteran submitted a Pro-Se Election Form in September 2016, which indicates that he wishes to represent himself and which requests that VA proceed with his appeal.  

The issue of service connection for a skin condition has been raised by the record based on May 2016 testimony from the Veteran.  Additionally, VA treatment records regarding treatment for pain, such as those dated in July and November 2014, appear to raise the issue of service connection for fibromyalgia.  However, these issues have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Based on a review of the claims file, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Increased Rating: Right Knee Disability

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected right knee disability.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran was afforded VA knee examinations in May 2010, February 2012, September 2015, and January 2016, the Board finds that the examination reports of record are inadequate.  With the exception of the September 2015 examination report, they do not indicate that range of motion testing of the Veteran's service-connected right knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing; or, they do not provide sufficient information regarding the possible functional impact of pain when used in weight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

Significantly, while the January 2016 examination report provides that there was evidence of pain with weight-bearing, the examiner did not indicate whether there was functional loss due to pain associated with weight-bearing.  Further, while the January 2016 examiner stated there was no history of lateral instability concerning the Veteran's right knee, the September 2015 examiner noted there was a history of slight lateral instability involving the Veteran's right knee, and at the May 2016 Board hearing, the Veteran testified that he falls on occasion due to his knees giving out.  Accordingly, on remand, the AOJ should afford the Veteran an additional VA examination to determine the current severity of his service-connected right knee disability, to include full range of motion studies, and to address any history of lateral instability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

	Service Connection: Right Hip Disability

The Veteran contends that he is entitled to service connection for a right hip disability, which he claims is due to his service-connected right knee disability.  According to the Veteran, physicians have indicated that his right knee disability has caused his musculoskeletal system to be "off-balance."  

The Veteran was afforded a VA examination in May 2010; the examiner indicated that the Veteran had no current diagnosis, as there was no pathology to render a diagnosis.  A July 2011 letter from VA primary care physician Dr. K. Greco references various conditions, including the Veteran's hip pain.  In the letter, Dr. Greco opined that while other known risk factors may exist, the Veteran's chronic pain in multiple joints was more likely than not a result of his military service.  She did not provide rationale to support this opinion.  

Based on a December 2011 VA MRI report pertaining to the Veteran's hip, the impression was findings suspicious for right hip labral tear suspect mild increased T2 signal in the soft tissues adjacent to the greater trochanters, left greater than right; this can be seen with gluteus medius insertional injury/greater trochanteric bursitis.  The primary diagnostic code was major abnormality, no attention needed.  

The Veteran was afforded a second VA examination in November 2012.  The examiner gave a diagnosis of right hip strain and opined that it was less likely than not that the condition was due to, or the result of, the Veteran's service-connected right knee disability.  The examiner largely relied upon the 24-year time gap between the Veteran's August 1985 treatment for possible Osgood-Schlatter's disease and his March 2009 diagnosis of right hip osteoarthritis.  The examiner did not reference or otherwise address the December 2011 MRI report.  

In a June 2016 letter, the Veteran's private physician, K. Mitchell, wrote that the Veteran suffered from chronic right knee pain, right hip pain, low back pain, and sciatica down the right leg, and that he had bilateral service-connected injuries.  Dr. Mitchell stated that in his opinion, it was more likely than not that the Veteran's "chronic knee pain and subsequent altered gait have over time contributed to his right hip pain, low back pain, and right leg sciatica, making it service connected."  

The Board finds that a supplemental medical opinion is needed prior to adjudicating the Veteran's claim.  Given the December 2011 MRI report's findings suspicious for right hip labral tea and notation regarding trochanteric bursitis, clarification regarding pertinent diagnoses is warranted.  Additionally, the November 2012 examiner failed to address whether the Veteran's current hip condition was aggravated (worsened beyond its natural progression) by his service-connected right knee disability.  While the Board recognizes that the June 2016 letter from Dr. Mitchell states that the Veteran's chronic knee pain and subsequent altered gait have contributed to various conditions and/or symptoms, including right hip pain, it does not refer to a specific right hip diagnosis, nor does it clearly address whether the Veteran's current right hip condition was caused or worsened beyond its natural progression by his right knee disability.  Thus, the AOJ should also obtain a supplemental medical opinion regarding the etiology of the Veteran's hip condition on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311.  

	Service Connection: Liver Disorder

The Veteran contends that he is entitled to service connection for a liver disorder, which he asserts is related to an in-service occurrence of jaundice.  At the May 2016 hearing, the Veteran stressed his high bilirubin count, stated that he had hepatitis A and B, and asserted that he experiences symptoms such as uncontrollable itching due to his claimed liver disorder.  

The Veteran's service treatment records show that in October 1985, his eyes turned yellow several days after taking malaria pills for the first time.  The initial impression was "painless new onset of asymptomatic jaundice maybe [illegible] from malaria pill" and that hepatitis, CMV, and mono needed to be ruled out.  A treatment record from a follow-up visit three days later notes that the Veteran's eye icterus was resolving and that he felt fine and was asymptomatic.  The treatment record appears to indicate that certain lab results were within normal limits.  The impression was "doubt viral hepatitis, probable idiosyncratic cholestatic hepatitis secondary to malaria pill."  

The Veteran's post-service VA treatment records indicate that the Veteran complained of itching skin in January 2009 during a primary care treatment.  The treating physician noted that the Veteran was quarantined during the military when his eyes and hands turned orange and that his eyes felt hot and he was itchy; the treating physician also wrote that this occurred once again after the Veteran's military service, but it does not specify when.  The treatment record notes that the Veteran was G6PD deficient.  Impressions included elevated bilirubin and liver function tests without viral hepatitis.  

In the above-noted July 2011 letter from VA physician Dr. Greco, she noted that the Veteran reported an-service illness associated with jaundice.  Dr. Greco wrote that while other known risk factors may exist, it was her opinion that the Veteran's liver disease was more likely than not a result of his military service.  She did not provide rationale to support her opinion.  

A liver biopsy was performed in November 2011, and based on the biopsy report, the Veteran's diagnosis was: no significant portal/periportal activity (grade 0); lobular activity: inflammation without necrosis (grade 1); enlarged fibrotic portal tracts (stage 1); macrosteatosis, 15%; degree of fibrosis confirmed by a trichrome stain; reticulin stain: no thickened plates; iron stain: no increased iron identified; PAS-D stain: no intracytoplasmic PASD+ globules present.  Beginning in November 2011, VA treatment records regarding pruritus reference the Veteran's cholestatic liver disease/cholestasis and hyperbilirubinemia.  The Board also observes that an August 2015 VA orthopedic surgery consult notes that the Veteran has liver disease secondary to hepatitis A and B.  

The Veteran was afforded a VA hepatitis and liver examination in November 2012.  The examiner indicated that there was no current diagnosis associated with the Veteran's claimed liver condition.  Given the Veteran's post-service treatment records, the RO requested clarification regarding pertinent diagnoses associated with the Veteran's claimed condition.  According to a January 2013 clarifying medical opinion, the pertinent diagnosis was liver inflammation without necrosis (grade 1), enlarged fibrotic portal tracts (stage 1)/macrosteatosis, 15%, which was based on a December 2011 VA hepatology note.  Subsequently, in a March 2013 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's current liver-related complaints were related to his in-service treatment for jaundice.  The examiner noted that the Veteran did not have hepatitis C; instead, he had macrosteatosis, which is a fatty liver.  The examiner further indicated that this would not be related to his temporary jaundice in service, as that was a different diagnosis.  The examiner stressed that the Veteran's service treatment records specifically state that he had liver jaundice as a side effect of his liver pills with cholestatic jaundice, which is a different illness than macrosteatosis.  

In light of the above history, the Board finds that a supplemental medical opinion is needed prior to adjudicating the Veteran's claim.  First, additional clarification is needed as to the relevant diagnoses that pertain to the Veteran's claimed condition.  While the January and March 2013 opinions note a diagnosis of macrosteatosis, or fatty liver, there remains ambiguity as to whether the Veteran has had a diagnosis of hepatitis A or B during the course of the appeal, particularly in light of the August 2015 VA orthopedic surgery note that the Veteran has liver disease secondary to hepatitis A and B.  It is also unclear whether hyperbilirubinemia and/or cholestasis are diagnoses that pertain to the Veteran's claimed liver disorder.  Second, given the references to cholestasis/cholestatic liver disease in the Veteran's VA treatment records beginning in or around September 2011, the Board finds that a supplemental etiology opinion is warranted.  Specifically, the March 2013 examiner based his opinion, at least in part, on the Veteran's current macrosteatosis being a different illness than the Veteran's in-service temporary cholestatic jaundice, but there is no clear indication that the examiner considered VA treatment records noting cholestasis/cholestatic liver disease.  As such, the AOJ should obtain an additional medical opinion on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his service-connected right knee disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:
            
a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected right knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c) The examiner is also asked to clarify whether there is evidence, or history, of lateral instability of the right knee, to include a discussion of the September 2015 examination report noting a history of slight lateral instability, and the Veteran's reports of falling on occasion due to his knees giving out.  

d) The examiner should also address all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.  

3.	After completing the development requested in numbers (1) and (2) above, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right hip disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a)	The examiner should clarify whether the Veteran has had a diagnosis for a hip condition other than right hip strain during the course of the appeal.  

If no other diagnoses pertaining to the Veteran's claimed right hip disability are identified, the examiner should address the December 2011 VA MRI report showing findings suspicious for right hip labral tear and a notation regarding trochanteric bursitis.  

b)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the claimed right hip disability was caused OR aggravated by the Veteran's service-connected right knee disability.  

In rendering such opinion, the examiner should, at a minimum, note and address the June 2016 letter from private physician Dr. K. Mitchell.  
      
"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected right hip disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

4.	After completing the development requested in number (1) above, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed liver disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a)	The examiner should clarify whether the Veteran has had a diagnosis for a liver disorder other than liver macrosteatosis during the course of the appeal.  

If no other diagnoses pertaining to the Veteran's claimed liver disorder are identified, the examiner should address the history of impressions, assessments, and/or notations of hepatitis A and B, cholestatic liver disease/ cholestasis, and hyperbilirubinemia contained in the Veteran's VA treatment records.

b)	The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed liver disorder is etiologically related to his active military service.  

5.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

